Name: Commission Regulation (EC) No 2530/97 of 16 December 1997 amending for the sixth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  means of agricultural production;  animal product;  Europe;  agri-foodstuffs
 Date Published: nan

 17. 12. 97 fENl Official Journal of the European Communities L 346/67 COMMISSION REGULATION (EC) No 2530/97 of 16 December 1997 amending for the sixth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Spain , exceptional support measures for the market in pigmeat in that Member State were adopted by Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 2332/97 (4); Whereas it is appropriate to increase the minimum weight of eligible piglets from 8 to 10 kilograms and to simplify the calculation of the aid for piglets by using the weekly prices of the markets of Lerida and Segovia; Article 1 Regulation (EC) No 913/97 is hereby amended as follows : 1 . in Article 1 (2), '8 kilograms' is replaced by ' 10 kilo ­ grams'; 2 . Article 4 (4) is replaced by the following text : '4 . The aid provided for in Article 1 (2), at farm gate , for piglets weighing 10 kilograms or more but less than 16 kilograms on average per batch is calculated on the basis of the price per kilogram for "piglets of Lerida" of the category 15 kilograms, recorded on the market "Mercolerida" during the week preceeding the delivery of piglets to the competent authorities . The aid provided for in Article 1 (2), at farm gate, for piglets weighing 16 kilograms and more but less than 22 kilograms on average per batch is calculated on the basis of the price per kilogram for piglets of the cat ­ egory 20 kilograms "Selecta" recorded on the market of Segovia during the week preceeding the delivery of the piglets to the competent authorities .'; 3 . the following text is added to Article 6 : '  aids for piglets provided for in Article 4 (4).'; 4 . Annex I is replaced by Annex I hereto; 5 . Annex II is replaced by Annex II hereto . Whereas, in view of the continuing veterinary and trade restrictions introduced by the Spanish authorities, the number of fattening pigs which may be delivered to the competent authorities should be increased, thereby permitting the continuation of the exceptional measures in the weeks to come; Whereas the list of eligible areas in Annex II to Regula ­ tion (EC) No 913/97 should be amended to reflect the current veterinary situation; Whereas the rapid application of exceptional market support measures is one of the means of combating the spread of classical swine fever; whereas Article 1 point 4 of this Regulation should accordingly apply from 2 December 1997 in order to avoid any interruption in the support measures for fattening pigs, for which the number currently laid down was attained on 1 December 1997, and the other provisions from the date of publica ­ tion of this Regulation ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, Article 1 point 4 shall apply with effect from 2 December 1997 . (') OJ L 282, 1 . 11 . 1975, p . 1 . (2) OJ L 349, 31 . 12 . 1994, p . 105 . 0 OJ L 131 , 23 . 5 . 1997, p . 14 . ( «) OJ L 323 , 26 . 11 . 1997, p . 23 . L 346/68 EN Official Journal of the European Communities 17. 12. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission 17. 12 . 97 [ EN I Official Journal of the European Communities L 346/69 ANNEX I ANNEX I Maximum total number of animals from 6 May 1997: Fattening pigs 480 000 head Piglets 110 000 head Cull sows 8 000 head' ANNEX II ANNEX II In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya dated 25 November 1997, published in the Official Journal of the Generalitat of 2 December 1997, page 14002.'